Citation Nr: 0526144	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1967 to November 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In July 2005, through his representative, raised contentions 
to the effect that service connection is warranted for post-
traumatic stress disorder (PTSD).  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004).  However, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From July 9, 2001, through January 26, 2003, the 
veteran's service-connected diabetes was managed by oral 
hypoglycemic agents and a restricted diet.  

2.  From January 27, 2003 through the present, the veteran's 
service-connected diabetes has been managed by insulin 
injections twice a day and a restricted diet.  


CONCLUSION OF LAW

1.  For the period from July 9, 2001, through January 26, 
2003, the schedular criteria for an initial rating in excess 
of 20 percent for the veteran's service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2004).

2.  For the period from January 27, 2003, through the 
present, the schedular criteria for a 40 percent rating for 
the veteran's service-connected diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.119, DC 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the VA must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004).  This the RO accomplished in letters to 
the veteran in  November 2001 and February 2004.  The RO 
informed him that the evidence had to establish symptoms and 
findings showing that his service-connected disability had 
worsened and met the criteria for a higher evaluation.  
Specifically, the RO informed the veteran that he would need 
to obtain VA medical records or private treatment records.

Second, the VA must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In 
its November 2001 and February 2004 letters, the RO informed 
the veteran that the RO would seek to obtain evidence such as 
medical records, private treatment records, employment 
records, records from other federal agencies, and any other 
records of which it received notice.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  In its November 
2001 and February 2004 letters, the RO informed the veteran 
that he had to provide information about available medical 
records and other evidence to enable the RO to request and 
obtain them from the agency or person who has them.  He was 
notified that if he wished the VA to obtain records of 
private medical treatment, he would have to complete and 
return VA Form 21-4142.  In particular, the RO requested the 
complete name and address of all private doctors or private 
hospitals who had treated the veteran for his diabetes.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004).  The November 2001 and 
February 2004 letters instructed the veteran to send the RO 
all of the evidence requested within a designed period of 
time and to inform the RO of any additional information or 
evidence that he wanted the RO to try to obtain for him. 

In addition to the letters, dated in November 2001 and 
January 2004, the veteran and his representative were issued 
a Statement of the Case (SOC) in January 2004, and a 
Supplemental Statement of the Case (SSOC) in September 2004.  
Such documents provided further notice of the evidence 
necessary to substantiate the veteran's claims of entitlement 
to an increased rating for diabetes mellitus.  Indeed, the 
SOC set forth the relevant text of 38 C.F.R. § 3.159, and the 
SOC and SSOC also identified the evidence that had been 
received by the RO.  

In his Informal Hearing Presentation, dated July 2005, the 
veteran's representative stated that the veteran's last VA 
examination had been performed in March 2002. The 
representative contended that due to the length of time that 
had passed, a new examination was warranted.  He also 
contended that such examination had not adequately considered 
the criteria for rating diabetes as set forth in the VA's 
schedule for rating disabilities.  Accordingly, he requests 
that an additional examination be performed.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes. 38 C.F.R. 3.326(a) (2004).  

Although the veteran has not been examined since March 2002 
to evaluate the extent of his diabetes, a significant amount 
of medical evidence has been obtained which reflects the 
veteran's treatment at the Dayton VA Medical Center from 
April 2000 through December 2003.  In part, the veteran was 
followed for diabetes mellitus, and the records show the 
manifestations of that disorder.  The findings on those 
records are generally consistent and contain sufficient 
information to evaluate his claim.  As such, there is no 
reason to schedule the veteran for another examination at 
this time.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991). 

When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records.  In view of the development that has been undertaken 
in this claim, further development is not needed to comply 
with VA's statutory duty to assist the veteran.  The veteran 
has been informed of the information and evidence necessary 
to substantiate his claim, and he has been made aware of how 
VA would assist him in obtaining evidence and information.  
He has not identified any additional, relevant evidence that 
has not been requested or obtained.  Therefore, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  

In light of the foregoing, the Board finds that the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim of entitlement to 
an initial rating in excess of 20 percent for diabetes 
mellitus.  As such, there is no prejudice to the veteran due 
to a failure to assist him in the development of that claim .  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005) (discussing prejudicial error).  Accordingly, the Board 
will proceed to the merits of the appeal.  



II.  The Facts and Analysis

The veteran seeks a 100 percent schedular rating for his 
service-connected diabetes.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

Diabetes mellitus is rated in accordance with the provisions 
of 38 C.F.R. § 4.119, DC 7913.  A 20 percent rating is 
warranted when insulin and a restricted diet are required or 
when an oral hypoglycemic agent and restricted diet are 
required.  A 40 percent rating is warranted when insulin, a 
restricted diet, and regulation of activities are required.  

A 60 percent rating is warranted for diabetes mellitus when 
insulin, a restricted diet, and regulation of activities are 
required with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is warranted when more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) is required with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

By a rating action in June 2002, the RO granted the veteran's 
claim of entitlement to service connection for diabetes 
mellitus and assigned a 20 percent rating, effective July 9, 
2001.  That action constituted an initial rating award.  When 
an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

A review of the evidence discloses that on July 9, 2001, the 
veteran's diabetes was managed primarily by oral hypoglycemic 
agents and a restricted diet.  However, there was no evidence 
of any regulation of his activities.  Such management 
techniques more nearly reflected the schedular criteria for 
the 20 percent rating then in effect.  38 C.F.R. § 4.119, DC 
7913.  Accordingly, an increased rating was not warranted at 
that time.

During treatment by the VA on January 27, 2003, it was noted 
that the veteran required insulin to control his diabetes.  
He was issued the supplies to start insulin that day, and 
during treatment approximately one week later, it was noted 
that he required two injections of insulin per day.  Although 
the frequency of such injections is compatible with a 100 
percent schedular evaluation, the veteran did not meet any of 
the other criteria for such a rating.  

Indeed, despite the fact that the veteran remained on a 
restricted diet, the record continued to be negative for any 
regulation of his activities.  The record did show that since 
service connection had become effective on July 9, 2001, he 
had lost approximately 20 pounds; however, that was the 
result of a deliberate, controlled effort by the veteran and 
his dietician.  There was also no competent evidence of any 
loss of strength.  Finally, there was no evidence of any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
twice-monthly visits to a diabetic care provider or 
hospitalization.  

Although such findings did not meet the criteria for a 100 
percent schedular evaluation for diabetes, they more nearly 
approximated the criteria a 40 percent rating.  At the very 
least, the evidence on file at that time revealed an 
approximate balance of evidence both for and against the 
claim for an increased rating.  Under such circumstances, all 
reasonable doubt was to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, there 
was a reasonable basis for a 40 percent schedular rating, 
effective January 27, 2003.  To that extent, the appeal is 
granted.

Since January 27, 2003, the veteran has continued to manage 
his diabetes with a restricted diet and two injections of 
insulin, daily.  However, the evidence continues to be 
negative for any medical restrictions on his activities.  For 
example, during his October 2003 VA examination, he noted 
that there was no limitation on how far he could walk.  
Moreover, the record continues to be negative for any 
evidence of ketoacidosis or hypoglycemic reactions requiring 
twice-monthly visits to a diabetic care provider or 
hospitalization.  The evidence also remains negative for any 
loss of strength.  Indeed, during a neurology consultation in 
May 2003, the veteran reported that he had no weakness, and 
his strength was found to be 5/5 with normal bulk and tone.  
Although the veteran has lost approximately 10 additional 
pounds since January 27, 2003, that continues to be the 
result of a planned, progressive effort.  The veteran does 
have a number of complications associated with his diabetes, 
such as peripheral neuropathy, sexual dysfunction, and 
diabetic renal disease and hypertension; however, they have 
been separately rated and are of no force or effect on the 
rating specifically for diabetes.  In any event, since 
January 27, 1993, the manifestations of the veteran's 
diabetes have continued to more nearly reflect the criteria 
for a 40 percent schedular rating and no more. 

In arriving at these decisions, the Board has considered and 
applied the principles of staged ratings noted in Fenderson.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected diabetes.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards.  

It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

The claim of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus, for the period from July 9, 
2001, through January 26, 2003, is denied.

Entitlement to a 40 percent rating for diabetes mellitus, for 
the period from January 27, 2003, through the present is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


